Field, J.
It does not distinctly appear in the exceptions when the alleged contract was made, or when the services in procuring the pension were rendered, or when the claim for the pension was filed, but it is assumed that the time in each case was after the passage of the Revised Statutes of the United States. The defendant contends that §§ 4785, 4786, 4768, 4769 and 5485 of those statutes prohibit the plaintiff from receiving from any person for his services in securing a pension a greater sum than ten dollars, where no agreement “ setting forth the fee agreed upon ” has been executed by the parties and filed with the commissioner of pensions; and that, as the plaintiff has already received this sum, he can recover nothing, for services in procuring a pension, in this action. The plaintiff contends that these provisions of the statutes do not apply to a contract for services in procuring a pension made with another person than the pensioner.
*3It is not disputed that it is within the power of the Congress of the United States, in granting pensions, to establish by statute the maximum amount which any person may receive for services in procuring a pension; and that any person who, after the passage of such statutes, renders such services, can recover only the compensation thus established. The dispute is upon the construction of the statutes. The principal object of these provisions of the statutes undoubtedly was to prevent oppressive charges, by determining the amount which should be received by attorneys for services in procuring pensions; and, for the security of the attorney, the amount was made payable to him directly out of the pension; but if attorneys were at liberty to make contracts for additional fees with third persons, this object of the law might in a great measure be evaded.
The money paid by third persons, even if it were not paid at the request of the pensioners, or if paid at their request, even if it were held that, by reason of the statute, no legal obligation rested on them to repay it, would in fact often be repaid by them to satisfy the moral obligation arising from an acceptance of the services. Whatever may be thought of the policy of establishing statutory fees for services that are not compulsory, such statutes, to be effectual in completely protecting the persons for whom the services are rendered, must prohibit all other compensation than that established by law, and thus compel persons either to receive only the statutory compensation or to abandon the business of rendering the service. It is provided by § 4786, that, if “no agreement is filed with and approved by the commissioner as herein provided, the fee shall be ten dollars and no more;” by § 4785, that “no agent or attorney or other person shall demand or receive any other compensation for his services in prosecuting a claim for pension or bounty land than such as the commissioner of pensions shall direct to be paid to him, not exceeding twenty-five dollars; ” and § 5485 declares guilty of a misdemeanor “ any agent or attorney, or any other person instrumental in prosecuting any claim for pension or bounty land, who shall directly or indirectly contract for, demand, or receive or retain any greater compensation for his services, or instrumentality in prosecuting a claim for pension or bounty land than is provided in the title pertaining to pensions.” *4We think that it was the intention of Congress, by these provisions, to prohibit the receiving from any person whatever any compensation for services in procuring a pension, other or greater than that provided by the statutes.
If the claim for this pension was not filed, or if the plaintiff did not appear as agent or attorney therein until after the passage of the act of Congress of June 20th, 1878, entitled “ An act relating to claim agents and attorneys in pension cases,” and the plaintiff is thus brought within the provisions of this act, the result is the same, because the first section of the act makes it unlawful “ for any attorney, agent or other person to demand or receive for his services in a pension case a greater sum than ten dollars,” although the act repeals § 4785 of the Revised Statutes, and provides that §§ 4768, 4769 and 4786 of the Revised Statutes “ shall not apply to any case or claim hereafter filed, nor to any pending claim in which the claimant has not been represented by .an agent or attorney prior to the passage of this act.” Exceptions overruled.